EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
In applicant’s remarks filed on 3/30/2021, claims 6 and 15 were/remain cancelled; claims 1, 7, 11, 14, and 16 were amended; new claims 21-22 were added. As a result, claims 1-5, 7-14, 16-22 are pending, in which claims 1, 11, and 14 are in independent form.
Terminal Disclaimer filed on 3/30/2021 obviates Previous Double Patenting Rejection to claims 1-20.
Terminal Disclaimer
The terminal disclaimer filed on 3/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,397,271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-5, 7-14, 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: As to claims 1, 11, and 14, prior arts of record and further search does not explicitly teach “determining that a number of requests for connectivity checks for establishing the media session including the request exceeds a capacity of a middlebox; sending a signal to a distributed denial of service attack (DDoS) open threat signaling (DOTS) server for receiving the requests for the connectivity checks if the number of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497